                                                        Case 3:19-cv-00693-MMD-CLB Document 19 Filed 02/21/20 Page 1 of 14




                                                    1    THIERMAN BUCK, LLP                                     CITY OF RENO
                                                    2    Mark R. Thierman, Nev. Bar No. 8285                    Reno City Attorney
                                                         Joshua D. Buck, Nev. Bar No. 12187                     Karl Hall
                                                    3    Leah L. Jones, Nev. Bar No. 13161                      Assistant City Attorney
                                                         7287 Lakeside Drive                                    Jonathan Shipman, Nev. Bar No. 5778
                                                    4    Reno, Nevada 89511                                     Deputy City Attorney
                                                    5    Tel. (775) 284-1500                                    William E. Cooper, Nev. Bar No. 2213
                                                         Fax. (775) 703-5027                                    Deputy City Attorney
                                                    6    mark@thiermanbuck.com                                  William J. McKean, Nev. Bar No. 6740
                                                         josh@thiermanbuck.com                                  Post Office Box 1900
                                                    7    leah@thiermanbuck.com                                  Reno, NV 89505
                                                    8                                                           (775) 334-2050
                                                         Attorneys for Plaintiffs                               shipmanj@reno.gov
                                                    9                                                           cooperw@reno.gov
Email info@thiermanbuck.com www.thiermanbuck.com




                                                                                                                mckeanw@reno.gov
                                                   10
                                                                                                                Attorneys for Defendants
          (775) 284-1500 Fax (775) 703-5027




                                                   11
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                                                      UNITED STATES DISTRICT COURT
                                                   13                                      DISTRICT OF NEVADA
                                                   14
                                                   15    CATHERINE CASTELLANOS, LAUREN                      Case No.: 3:19-CV-0693-MMD-CLB
                                                         COURTNEY, RACHAEL JASPER,
                                                   16    BRIANNA MORALES, VICTORIA                          JOINT CASE MANAGEMENT REPORT,
                                                   17    RACHET, LILY STAGNER, NATALEE                      INCLUDING STIPULATED
                                                         WELLS, CECELIA WHITTLE and                         DISCOVERY PLAN AND SCHEDULE
                                                   18    MARYANN ROSE BROOKS, on behalf of                  ORDER
                                                         herself and all others similarly situated,
                                                   19
                                                   20            Plaintiff(s),

                                                   21           v.
                                                   22
                                                         CITY OF RENO and MICHAEL CHAUMP,
                                                   23    in his official capacity as Business Relations
                                                         Manager of Community Development and
                                                   24    Business Licenses for the CITY OF RENO
                                                         and DOES 1 through 10, inclusive,
                                                   25
                                                   26           Defendant(s).

                                                   27
                                                   28


                                                                                                          -1–
                                                                                     JOINT CASE MANAGEMENT REPORT INCLUDING
                                                                                 STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER
                                                        Case 3:19-cv-00693-MMD-CLB Document 19 Filed 02/21/20 Page 2 of 14




                                                    1             Plaintiffs CATHERINE CASTELLANOS, LAUREN COURTNEY, RACHAEL
                                                    2    JASPER, BRIANNA MORALES, VICTORIA RACHET, LILY STAGNER, NATALEE
                                                    3    WELLS, CECELIA WHITTLE and MARYANN ROSE BROOKS, on behalf of themselves and
                                                    4    all others similarly situated (hereinafter “Plaintiffs”), by and through their counsel of record
                                                    5    THIERMAN BUCK, LLP, and Defendants CITY OF RENO and MICHAEL CHAUMP
                                                    6    (hereinafter “Defendants”), by and through their counsel of record, RENO CITY ATTORNEYS
                                                    7    OFFICE, met and conferred pursuant to Federal Rule of Civil Procedure (“FRCP”) 26(f) and
                                                    8    Local Rule (“LR”) 26-1 on February 6, 2020. Mark R. Thierman and Leah L. Jones were
                                                    9    present for Plaintiffs and William Cooper and William McKean were present for Defendants.
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    The Parties hereby respectfully submit this Case Management Report with Stipulated Discovery
          (775) 284-1500 Fax (775) 703-5027




                                                   11    Plans and Schedule Order in anticipation of the March 2, 2020 telephonic case management
              THIERMAN BUCK LLP




                                                   12    conference before the Honorable Magistrate Judge Baldwin. (See ECF No. 13.)
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13
                                                             I.   SHORT STATEMENT ABOUT THE NATURE OF THE CASE, INCLUDING A
                                                   14             DESCRIPTION OF EACH CLAIM AND DEFENSE

                                                   15             Plaintiffs   CASTELLANOS,        COURTNEY,         JASPER,     MORALES,        RACHET,

                                                   16    STAGNER, WELLS, and WHITTLE allege they are female interactive cabaret performers who

                                                   17    are between the ages of 18 and 21 years of age, and who are lawfully licensed to dance topless

                                                   18    as strippers at adult interactive cabarets licensed by the City of Reno; these venues serve

                                                   19    alcohol to their customers.      Plaintiff BROOKS alleges she is a female patron of adult

                                                   20    interactive cabarets who is between the ages of 18 and 21 years of age. On May 8, 2019 the

                                                   21    City of Reno passed amendments to Reno Municipal Code (“RMC”), Chapters 4 and 5

                                                   22    restricting dancers between the ages of 18 and 21 from performing in lawfully licensed adult

                                                   23    interactive cabarets that serve alcohol, as well as restricting patrons between the ages of 18 and

                                                   24    21 years of age from attending performances in lawfully licensed adult interactive cabarets that

                                                   25    serve alcohol.1 Plaintiffs allege that as a result, each Plaintiff Dancer has lost and will continue

                                                   26    1
                                                           RMC 5.06.080(b) as amended states: No person, whether patron, performer, or otherwise,
                                                         under the age of eighteen years shall be admitted to, or permitted to remain on the premises of,
                                                   27
                                                         an adult interactive cabaret. No person, including employees and performers, under the age of
                                                   28    twenty-one years shall be admitted to, or allowed to remain on the premises of, an adult
                                                         interactive cabaret wherein alcohol is provided, served, sold, or consumed.

                                                                                                         -2–
                                                                                   JOINT CASE MANAGEMENT REPORT INCLUDING
                                                                               STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER
                                                        Case 3:19-cv-00693-MMD-CLB Document 19 Filed 02/21/20 Page 3 of 14




                                                    1    to lose substantial income because they are not being allowed to work as a stripper dancing
                                                    2    topless at one of more of the licensed adult interactive cabarets licensed by the City of Reno.
                                                    3    And, Plaintiffs allege that as a result, Plaintiff Patron Brooks has suffered and continues to
                                                    4    suffer violations of her First Amendment rights because she is unable to view such
                                                    5    performances.
                                                    6           Plaintiffs’ Complaint is filed as a putative class action pursuant to FRCP 23 on behalf of
                                                    7    three classes: (A) “All Under 21 Dancers Class” consisting of all Adult Interactive Cabaret
                                                    8    Performers who are between the ages of 18 and 21 years of age and who have a work card
                                                    9    and/or license as required under any provision of the RMC to work as an Adult Interactive
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    Cabaret Performer; (B) “All Female Dancers Class” consisting of all female Adult Interactive
          (775) 284-1500 Fax (775) 703-5027




                                                   11    Cabaret Performers who were required to pay a fee to the City of Reno as a condition of
              THIERMAN BUCK LLP




                                                   12    dancing topless at a time that male strippers who danced topless were not required to pay such
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    fees; and (C) “All 18 to 21 Year Old Patrons Class” consisting of all patrons between the ages
                                                   14    of 18 to 21 who are prevented from exercising their First Amendment Right to freedom of
                                                   15    association.
                                                   16           Plaintiffs’ Complaint seeks injunctive relief and restitution for violations of Plaintiffs’
                                                   17    United States Constitution First, Fourth, and Fifteenth Amendment rights through four (4)
                                                   18    causes of action. See ECF No. 1, generally. First, Plaintiff Dancers allege violation of RMC
                                                   19    Chapters 4 and 5 of Plaintiffs’ Equal Protection rights based on gender discrimination because
                                                   20    the RMC does not require male strippers to pay for or submit to the same licensing
                                                   21    requirements required of female strippers. Plaintiffs are required by the newly enacted RMC
                                                   22    Sec. 5.05.012(a) to obtain an adult interactive cabaret work card, have fingerprints and photo
                                                   23    taken prior to work, submit to a background investigation, as well as maintain a license initially
                                                   24    costing $390.00, among other reporting requirements of the actual adult interactive cabarets.
                                                   25    Moreover, Plaintiff Dancers are subject to, up to a 30-day delay through this process. The
                                                   26    RMC does not include any of these requirements for male strippers or venues at which male
                                                   27    strippers perform. Plaintiffs allege that the provisions of RMC Chapters 4 and 5 are not
                                                   28    narrowly tailored to meet a specific legitimate or compelling government interest and are


                                                                                                        -3–
                                                                                 JOINT CASE MANAGEMENT REPORT INCLUDING
                                                                             STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER
                                                        Case 3:19-cv-00693-MMD-CLB Document 19 Filed 02/21/20 Page 4 of 14




                                                    1    therefore unlawful. Plaintiffs seek: (a) injunctive relief; (b) an order declaring unconstitutional
                                                    2    the amendments to RMC 5.06.005 through 5.06.100; (c) an order awarding compensatory
                                                    3    relief, restitution and disgorgement of all fees; (d) reasonable attorneys’ fees; and (e) any
                                                    4    further relief the court may deem just.
                                                    5           Second, all Plaintiffs allege violations of Equal Protection based on age discrimination.
                                                    6    Plaintiff Dancers allege that the RMC’s restrictions unlawfully discriminate against females
                                                    7    between the ages of 18 and 21 years of age. The enactment of RMC Chapter 4 and 5 deprives
                                                    8    Plaintiff Dancers of their First Amendment and Equal Protection rights to perform topless in a
                                                    9    lawfully licensed adult interactive cabaret that serves alcohol compared to (1) other 18 to 21
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    year olds who are not prohibited from dancing topless at adult cabarets that do not serve
          (775) 284-1500 Fax (775) 703-5027




                                                   11    alcohol, (2) other performers who are over the age of 21 and who dance topless at lawfully
              THIERMAN BUCK LLP




                                                   12    licensed adult interactive cabarets whether they serve alcohol or not, and (3) males who are 18
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    years and older who are permitted to dance topless without payment and fees and regardless of
                                                   14    whether or not the venue serves alcohol. Plaintiff Patron alleges that the RMC’s restrictions
                                                   15    unlawfully discriminate against persons who wish to view performances at lawfully licensed
                                                   16    adult interactive cabarets that serve alcohol but do not make such limitations for all other Reno
                                                   17    venues that serve alcohol. All Plaintiffs allege that the provisions of the RMC are not narrowly
                                                   18    tailored to meet a specific legitimate or compelling government interest and are therefore
                                                   19    unlawful. Plaintiffs seek: (a) temporary and (b) permanent injunctive relief; (c) an order
                                                   20    declaring RMC 5.06.080(b) unconstitutional; (d) order for compensatory relief for the loss of
                                                   21    income; (e) reasonable attorneys’ fees; and (f) any further relief the court may deem just.
                                                   22           Third, Plaintiff Dancers allege RMC Chapters 4 and 5 amount to a regulatory taking
                                                   23    without just compensation and violate Plaintiff Dancers due process rights pursuant to NRS
                                                   24    237.080 et seq. because the Reno City Council enacted the changes to the RMC without taking
                                                   25    into consideration the significant economic burden (100% loss of income for the Plaintiff
                                                   26    Dancers) and the lawfully licenses adult interactive cabarets where they perform in violation of
                                                   27    NRS 237.090 and 237.100(2)(a), and even after Plaintiffs timely filed an objection. The
                                                   28    enactment of RMC 5.06.080(b) deprives Plaintiff Dancers of their property interest in their


                                                                                                        -4–
                                                                                 JOINT CASE MANAGEMENT REPORT INCLUDING
                                                                             STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER
                                                        Case 3:19-cv-00693-MMD-CLB Document 19 Filed 02/21/20 Page 5 of 14




                                                    1    license and Reno Police Work Card as an adult interactive cabaret performer and the income
                                                    2    expected without just compensation. Plaintiffs are required by the newly enacted RMC Sec.
                                                    3    5.05.011 – 5.05.012 to obtain an adult interactive cabaret work card, have fingerprints and
                                                    4    photo taken prior to work, submit to a background investigation, as well as maintain a license
                                                    5    initially costing $390.00. Moreover, Plaintiff Dancers are subject to, up to a 30-day delay
                                                    6    through this process.    The RMC does not include these requirements for male strippers.
                                                    7    Plaintiffs seek: (a) compensatory damages in the amount of $15 million according to proof; (b)
                                                    8    reasonable attorney’s fees and costs as allowed by statute; and (c) an order awarding such
                                                    9    further relief as the court may deem just.
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10           Fourth, the enactment of RMC sections 5.06.050 through 5.06.110 inclusive was in
          (775) 284-1500 Fax (775) 703-5027




                                                   11    violation of NRS 237.080 and 237.090 and thus is a denial of all Plaintiffs’ due process rights.
              THIERMAN BUCK LLP




                                                   12    The Reno City Council found that the ordinances at issue were subject to the requirements of
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    NRS Chapter 237’s Business Impact Statement process, whereby the City of Reno was required
                                                   14    to prepare a business impact statement including a statutorily mandated adverse impact to
                                                   15    stakeholders, i.e. the under 21 Plaintiffs and the lawfully licensed adult interactive cabarets.
                                                   16    Defendants also failed to consider any adverse impacts 10 days prior to any vote, even after the
                                                   17    Plaintiffs filed an objection setting forth impacts estimated at nearly $10 million for the
                                                   18    Plaintiff Dancers and nearly $1.6 million for the cabarets. See Exhibit B to the Complaint.
                                                   19    Moreover, Defendants failed to consider less costly alternatives to the RMC in violation of the
                                                   20    NRS 237.100(2) and thus relied on a defective BIS. Plaintiffs seek: (a) an order declaring void
                                                   21    the amendments to RMC Chapter 5.06; (b) reasonable attorneys’ fees and costs as allowed by
                                                   22    statute; and (c) an order awarding such further relief as the court may deem just.
                                                   23           Defendants deny the allegations in the Complaint and in response thereto, have asserted
                                                   24    the following Affirmative Defenses: (1) Plaintiffs fail to state a claim upon which relief can be
                                                   25    granted; (2) Plaintiffs are precluded from relief under the doctrine of laches; (3) Plaintiffs are
                                                   26    precluded from relief because of Plaintiffs’ own actions herein; (4) This Court lacks subject
                                                   27    matter jurisdiction over Plaintiffs’ claims; (5) Plaintiffs’ action is not ripe for review; (6)
                                                   28    Plaintiffs lack standing to assert claims against Defendants in this Court; (7) Plaintiffs have


                                                                                                        -5–
                                                                                 JOINT CASE MANAGEMENT REPORT INCLUDING
                                                                             STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER
                                                        Case 3:19-cv-00693-MMD-CLB Document 19 Filed 02/21/20 Page 6 of 14




                                                    1    failed to exhaust their administrative remedies; (8) Plaintiffs cannot meet the class certification
                                                    2    requirements; (9) Plaintiffs’ allegations concern conduct specifically regulated under federal
                                                    3    and/or Nevada law; (10) Plaintiffs have failed to allege a duty under federal and/or Nevada law;
                                                    4    (11) Plaintiffs have assumed the risk; (12) Plaintiffs’ claims are barred by the doctrine of
                                                    5    estoppel; (13) Plaintiffs’ claims are barred by the doctrine of waiver and release; (14) At all
                                                    6    times and places relevant hereto Defendants and their agents or employees acted in good faith,
                                                    7    with justification, with probable cause and without malice toward the Plaintiffs. All acts and
                                                    8    conduct of the Defendants and their agents and employees were within the jurisdiction of their
                                                    9    official authority and were done by virtue of and under the laws of the State of Nevada; (15)
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    Plaintiffs’ claims against Defendants are barred in whole or in part by Plaintiffs’ failure to take
          (775) 284-1500 Fax (775) 703-5027




                                                   11    reasonable steps to mitigate, reduce, or diminish the damages allegedly sustained. Any
              THIERMAN BUCK LLP




                                                   12    recovery is accordingly barred or diminished; (16) Plaintiffs’ claims are barred by unclean
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    hands; (17) Each purported claim for relief or alleged remedy is barred by the applicable statute
                                                   14    of limitations; (18) Defendants invoke the defenses, protections and limitations of the Fair
                                                   15    Labor Standards Act, 29 U.S.C. Section 201 et seq. and Nevada Revised Statutes Chapter 608.;
                                                   16    (19) The Nevada Legislature enacted NRS 202.030 and NRS 202.060 to protect the health and
                                                   17    morals of persons under the age of 21 years by prohibiting them from frequenting
                                                   18    establishments where alcoholic beverages are sold and consumed. Accordingly, persons under
                                                   19    the age of 21 years who perform as Adult Interactive Cabaret Performers in an Adult
                                                   20    Interactive Cabaret, as defined under Reno Municipal Code 5.06.11, where alcoholic beverages
                                                   21    are served and consumed on the premises violate both the letter and intent of NRS 202.030 and
                                                   22    NRS 202.060; (20) The amendments to the Reno Municipal Code that are at issue in Plaintiffs’
                                                   23    Complaint were designed to combat the undesirable secondary effects of adult businesses rather
                                                   24    than their message. The City of Reno relied upon evidence that it reasonably believed to be
                                                   25    relevant to demonstrate a connection between the speech regulated and the secondary effects
                                                   26    that motivated the adoption of the amendments.           The amendments serve a substantial
                                                   27    government interest under the City of Reno’s police power to protect the health, safety and
                                                   28    welfare of the public. The amendments are narrowly tailored to serve that interest and do not


                                                                                                        -6–
                                                                                 JOINT CASE MANAGEMENT REPORT INCLUDING
                                                                             STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER
                                                        Case 3:19-cv-00693-MMD-CLB Document 19 Filed 02/21/20 Page 7 of 14




                                                    1    unreasonably limit alternative avenues of communication; and (21) As a government official,
                                                    2    Defendant Chaump is entitled to qualified immunity.               Qualified immunity protects a
                                                    3    government official from personal liability and the burden of having to go to trial.
                                                    4           The Parties hereby submit the following Joint Stipulated Discovery Plan and
                                                    5    Scheduling Order including the Party’s competing position on each point in dispute.
                                                    6     II.   JURISDICTION BASES FOR THE CASE
                                                    7           Pursuant to 42 U.S.C § 1983, this Court has original jurisdiction over the claims alleged
                                                    8    for violation of the Plaintiffs’ civil rights to free speech, free association, due process and equal
                                                    9    protection of the law under the First, Fifth and Fourteenth Amendment to the United States
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    Constitution. Additionally, the venue is proper in the Northern Division of the District of
          (775) 284-1500 Fax (775) 703-5027




                                                   11    Nevada as all Defendants are located within the City of Reno, Nevada.
              THIERMAN BUCK LLP




                                                   12    III.   ADDITIONAL PARTIES AND AMENDMENT OF THE PLEADINGS
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13           None at this time. The Parties reserve the right to add parties and amend the pleadings
                                                   14    pursuant to the FRCP and deadlines approved by the Court.
                                                   15    IV.    MOTIONS PENDING BEFORE THE COURT
                                                   16           There are no motions pending before the Court at this time.
                                                   17     V.    RELATED CASES
                                                   18           Plaintiffs’ position is that there are no related cases pending before the court at this
                                                   19    time. Plaintiffs further assert that Defendants’ position below is incorrect because the cases
                                                   20    specified were filed pursuant to the federal Fair Labor Standards Act (“FLSA”) and thus their
                                                   21    employment relationship with the adult interactive cabarets has no legal effect on the claims
                                                   22    alleged in this Complaint.
                                                   23           Defendants’ position is that the following three collective or class action cases are
                                                   24    related because some or all of the putative plaintiff dancers in those cases are or may be
                                                   25    members of the putative class of Plaintiff Dancers in this case, and a determination of their
                                                   26    status as employees in these related cases would negate some of the claims in this case. See,
                                                   27    e.g., Complaint ¶ 24 (per RMC 5.06.11(a)(1) an adult interactive cabaret performer must obtain
                                                   28    a business license if they are a subcontractor).


                                                                                                            -7–
                                                                                  JOINT CASE MANAGEMENT REPORT INCLUDING
                                                                              STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER
                                                        Case 3:19-cv-00693-MMD-CLB Document 19 Filed 02/21/20 Page 8 of 14




                                                    1           1.      Clarissa Harris, individually and on behalf of all others similarly situated v.
                                                    2    Diamond Dolls of Nevada, LLC dba the Spice House, Kamy Keshmiri, and Jamy Keshmiri,
                                                    3    U.S. District Court of Nevada, Case No. 3:19-cv-00598-RCJ-CLB: This related case was filed
                                                    4    on September 25, 2019, as a collective action on behalf of dancers that work at the Spice House
                                                    5    alleging that for the past three years they have been unlawfully classified as “independent
                                                    6    contractors,” when in fact they are employees.
                                                    7           2.      Marlonesha Becker v. Kamy Keshmiri, Jamy Keshmiri, and Fantasy Girls, LLC,
                                                    8    U.S. District Court of Nevada, Case No. 3:19-cv-00602-LRH-WGC: This related case was
                                                    9    filed on September 30, 2019, as a collective action on behalf of dancers that work at Fantasy
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    Girls alleging that for the past three years they have been are unlawfully classified as
          (775) 284-1500 Fax (775) 703-5027




                                                   11    “independent contractors,” when in fact they are employees.
              THIERMAN BUCK LLP




                                                   12           3.      Jane Doe Dancers I, II and III, individually and on behalf of class of similarly
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    situated individuals v. FQ Men’s Club et. al, Second Judicial District Court, CV16-02455:
                                                   14    This related case was filed on December 1, 2016, as a class action for a putative class of
                                                   15    dancers that work at the Men’s Club (aka French Quarter) that have been unlawfully classified
                                                   16    as “independent contractors,” when in fact they are employees.
                                                   17    VI.    PROPOSED DISCOVERY PLAN AND SCHEDULING ORDER
                                                   18           A.      FRCP 26(f) and Initial Disclosures
                                                   19           Meet and Confer: The Parties held their FRCP 26(f) conference telephonically on
                                                   20    February 7, 2020. Mark R. Thierman and Leah L. Jones were present for Plaintiffs and
                                                   21    William Cooper and William McKean were present for Defendants.
                                                   22           Initial Disclosures: Initial disclosures pursuant to FRCP 26(a)(1)(A) will be disclosed
                                                   23    by each Parties no later than 14 calendar days after the Court enters an Order approving the
                                                   24    proposed discovery plan and scheduling order.
                                                   25           Subjects upon which Discovery may be had: Discovery will be needed on all matters
                                                   26    set forth in the operative Complaint.
                                                   27           Discovery Disputes: The Parties agree to take all reasonable steps to prevent protracted
                                                   28    discovery disputes regarding the discovery previously disclosed and discovery yet to be


                                                                                                          -8–
                                                                                 JOINT CASE MANAGEMENT REPORT INCLUDING
                                                                             STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER
                                                        Case 3:19-cv-00693-MMD-CLB Document 19 Filed 02/21/20 Page 9 of 14




                                                    1    disclosed. The Parties affirm their requirement to meet and confer prior to involving the Court
                                                    2    in any discovery disputes.
                                                    3           B.      Limitations on Discovery
                                                    4           The Parties do not request any changes to the limitations imposed by the discovery rules
                                                    5    under the FRCP. The Parties further reserve the right to seek changes to the discovery rules if
                                                    6    the need arises.
                                                    7           C.      Electronic Discovery – “ESI”
                                                    8           The Parties recognize their mutual obligation to preserve information that is potentially
                                                    9    relevant to the claims and defenses alleged in this action. All Parties will make efforts to
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    preserve ESI in their possession, custody or control where the ESI may include information
          (775) 284-1500 Fax (775) 703-5027




                                                   11    relevant to the litigation. The Parties’ preservation of ESI will also be consistent with the
              THIERMAN BUCK LLP




                                                   12    obligation under the FRCP. In the event ESI is to be produced, the ESI may be produced in a
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    form or forms in which is ordinarily maintained or in a reasonably usable form or forms. If the
                                                   14    receiving party has an objection to the formatting of ESI received, that party must confer with
                                                   15    the producing party prior to filing any motion or otherwise contacting the Court.
                                                   16           D.      Protective Order and Confidential Information
                                                   17           The Parties are filing concurrent herewith, a Stipulated Protective Order..
                                                   18           E.      Phased Discovery
                                                   19           The Parties do not request phased discovery.
                                                   20           F.      Discovery Outside of District of Nevada
                                                   21           The Parties do not anticipate the need for discovery outside the District of Nevada,
                                                   22    other than as set forth in the deposition summary in section G, directly below. However, the
                                                   23    Parties reserve their rights to seek discovery outside the District of Nevada pursuant to the
                                                   24    FRCP should the need arise upon further investigation of the facts.
                                                   25           G.      Deposition Summary
                                                   26           The Parties agree to comply with FRCP 30.
                                                   27
                                                   28


                                                                                                       -9–
                                                                                 JOINT CASE MANAGEMENT REPORT INCLUDING
                                                                             STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER
                                                        Case 3:19-cv-00693-MMD-CLB Document 19 Filed 02/21/20 Page 10 of 14




                                                    1           Plaintiffs anticipate deposing Defendant Chaump.             Plaintiffs intend to notice
                                                    2    deposition(s) of Defendants’ PMK(s) on topics specific to all allegations in the Complaint, with
                                                    3    particularity and in respect to Plaintiffs’ NRS 237.080 et seq. claims.
                                                    4           Defendants have not yet determined who they anticipate on deposing.
                                                    5           H.      Initial Disclosures
                                                    6           Initial disclosures pursuant to FRCP 26(a)(1)(A) will be disclosed no later than fourteen
                                                    7    (14) calendar days after the Court enters an Order approving the proposed discovery plan and
                                                    8    scheduling order.
                                                    9           I.      Discovery Cut-Off
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10           In compliance with LR 26-1(b)(1) and LR 26-2 the Parties request additional time to
          (775) 284-1500 Fax (775) 703-5027




                                                   11    complete discovery given the potential for motion practice, the nature of issues involved in the
              THIERMAN BUCK LLP




                                                   12    case, and because Plaintiff has asserted this case as a class action. The Parties propose the
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    following discovery cut-off date to complete all discovery related to the scope of any class
                                                   14    and/or subclasses, merits, and liability of 186 days from the date of the discovery conference or
                                                   15    Friday, September 4, 2020.
                                                   16           J.      Interim Status Report.
                                                   17           In compliance with LR 26-3, the Parties shall submit an interim status report sixty (60)
                                                   18    days prior to the close of Discovery or Monday, July 6, 2020.
                                                   19           K.      Deadline to File Dispositive Motions
                                                   20           Pursuant to LR 26-1(b)(4) and because the viability and scope of any class action has
                                                   21    not been decided by the Court, it is the Parties’ position that it would be premature to establish
                                                   22    a dispositive motion deadline at this time. The Parties propose that they confer and make a
                                                   23    good faith effort to agree and submit an updated proposed scheduling order which includes
                                                   24    deadlines regarding any additional interim status reports, dispositive motions, and trial ten (10)
                                                   25    days after the Court rules on any motion directly related to FRCP 23 class certification and/or
                                                   26    decertification. An updated scheduling order regarding relevant deadlines should be entered
                                                   27    after FRCP class certification has been decided.
                                                   28


                                                                                                        - 10 –
                                                                                 JOINT CASE MANAGEMENT REPORT INCLUDING
                                                                             STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER
                                                        Case 3:19-cv-00693-MMD-CLB Document 19 Filed 02/21/20 Page 11 of 14




                                                    1           L.      Extension of Scheduled Deadlines. The Parties agree to comply with LR 26-4,
                                                    2    which states: Applications to extend any date set by the discovery plan, scheduling order, or
                                                    3    other order must, in addition to satisfying the requirements of LR 6-1, be supported by a
                                                    4    showing of good cause for the extension. All motions or stipulations to extend a deadline set
                                                    5    forth in a discovery plan shall be received by the Court no later than twenty-one (21) days
                                                    6    before the expiration of the subject deadline. A request made after the expiration of the subject
                                                    7    deadline shall not be granted unless the movant demonstrates that the failure to act was the
                                                    8    result of excusable neglect and comply with LR 26-4. Any motion or stipulation to extend or to
                                                    9    reopen discovery shall include:
Email info@thiermanbuck.com www.thiermanbuck.com




                                                                             i.        A statement specifying the discovery completed.
                                                   10
                                                                             ii.       A specific description of the discovery that remains to be
          (775) 284-1500 Fax (775) 703-5027




                                                   11
                                                                                       completed.
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                                            iii.       The reasons why discovery remaining was not completed within
                                                   13
                                                                                       the time limits set by the discovery plan; and
                                                   14                        iv.       A proposed schedule for completing all remaining discovery.
                                                   15
                                                                M.      Deadline to Amend Pleadings/Add Parties
                                                   16
                                                                The Parties propose that in accordance with LR 26-1(b)(2) the date for filing motions to
                                                   17
                                                         amend pleadings or to add Parties shall not be later than ninety-one (91) days prior to discovery
                                                   18
                                                         cut-off date or Friday, June 5, 2020, (the ninetieth day lands on a Saturday), unless otherwise
                                                   19
                                                         permitted by the Court pursuant to the FRCP.
                                                   20
                                                                N.      Deadline to Disclose Experts
                                                   21
                                                                The Parties propose that in accordance with FRCP 26(a)(2) disclosures identifying
                                                   22
                                                         expert witnesses shall be made ninety (90) days prior to discovery cut-off date or Monday,
                                                   23
                                                         June 8, 2020 and disclosures identifying rebuttal experts shall be made sixty (60) days after the
                                                   24
                                                         disclosure of those experts, or Friday, August 7, 2020.
                                                   25
                                                                O.      Motion for FRCP 23 Class Certification.
                                                   26
                                                                The Parties propose that the filing of Plaintiffs’ motion for class certification shall not
                                                   27
                                                         be later than sixty days (60) days prior the discovery cut-off date or Monday, July 6, 2020.
                                                   28


                                                                                                        - 11 –
                                                                                 JOINT CASE MANAGEMENT REPORT INCLUDING
                                                                             STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER
                                                        Case 3:19-cv-00693-MMD-CLB Document 19 Filed 02/21/20 Page 12 of 14




                                                    1    Defendants shall file their opposition on or before Monday, July 27, 2020. Plaintiffs shall file
                                                    2    their reply in support on or before Monday, August 10, 2020.
                                                    3            P.      Deadline for Joint Pre-Trial Order
                                                    4            Pursuant to LR 26-1(b)(5) and because the viability and scope of any class action has
                                                    5    not been decided by the Court, it is the Parties’ position that it would be premature to establish
                                                    6    a pre-trial order deadline. The Parties propose that they confer and make a good faith effort to
                                                    7    agree and submit an updated proposed scheduling order which includes deadlines regarding any
                                                    8    additional interim status reports, dispositive motions, and trial ten (10) days after the Court
                                                    9    rules on any motion directly related to FRCP 23 class certification. An updated scheduling
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    order regarding relevant deadlines should be entered after FRCP class certification has been
          (775) 284-1500 Fax (775) 703-5027




                                                   11    decided.
              THIERMAN BUCK LLP




                                                   12    ///
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13            Q.      FRCP 26(A)(3) Disclosures
                                                   14            The Parties agree to include their disclosures required by FRCP 26(a)(3) and any
                                                   15    objections thereto in the joint pretrial order.
                                                   16            R.      Jury Trial
                                                   17            A jury trial has not been demanded.
                                                   18            S.      ADR/Settlement Prospects
                                                   19            In compliance with LR 26-1(b)(7) the Parties certify that they have met and conferred
                                                   20    about the possibility of using alternative dispute-resolution process including mediation,
                                                   21    arbitration, and neutral evaluation. Given that this action is based on constitutional claims for
                                                   22    declaratory and injunctive relief and as a putative class action, the Parties reserve the right to
                                                   23    further confer about the possibility of using alternative dispute resolution processes at the close
                                                   24    discovery.
                                                   25            In compliance with LR 26-1(b)(8) the Parties certify that they have considered consent
                                                   26    to trial by magistrate judge under 28 U.S.C. § 636(c) and FRCP 73 and the use of the Short
                                                   27    Trial Program (General Order 2013-01).
                                                   28            T.      Trial Issues


                                                                                                           - 12 –
                                                                                  JOINT CASE MANAGEMENT REPORT INCLUDING
                                                                              STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER
                                                        Case 3:19-cv-00693-MMD-CLB Document 19 Filed 02/21/20 Page 13 of 14




                                                    1                   1.      Proceeding before the magistrate judge: The Parties agree to timely file
                                                    2            the requisite Form AO 85 should they intent to proceed before the magistrate judge.
                                                    3                   2.      Bifurcation of trail: Plaintiffs do not request bifurcation or phasing of
                                                    4            trial nor do they request shortening or expediating discovery, pre-trial motions or trial.
                                                    5                   3.      Use of Electronic Evidence in Jury Trial:          No jury trial has been
                                                    6            demanded (ECF No. 1-1). The Parties stipulate and agree that any electronic evidence
                                                    7            will be prepared in compliance with LR 26-1(b)(9).
                                                    8            U.     Final Pretrial Conference
                                                    9            The Final Pretrial Conference shall be held two (2) weeks prior to the Trial Date.
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    ///
          (775) 284-1500 Fax (775) 703-5027




                                                   11    ///
              THIERMAN BUCK LLP




                                                   12    ///
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13            V.     Trial Date
                                                   14            Because this action has been brought is based on constitutional claims for declaratory
                                                   15    and injunctive relief and as a putative class action, and because dispositive motions will likely
                                                   16    be filed, the Parties believe setting a proposed trial date and length would be premature at this
                                                   17    time.
                                                   18            Respectfully submitted,
                                                   19    Dated: February 21, 2020                            Dated: February 21, 2020
                                                   20
                                                         THIERMAN BUCK, LLP                                  RENO CITY ATTORNEY
                                                   21
                                                         /s/ Mark R. Thierman                                /s/ William J. McKean
                                                   22    Mark R. Thierman, Nev. Bar No. 8285                 Karl Hall
                                                   23    Joshua D. Buck, Nev. Bar No. 12187                  Jonathan Shipman, Nev. Bar No. 5778
                                                         Leah L. Jones, Nev. Bar No. 13161                   William E. Cooper, Nev. Bar No. 2213
                                                   24    7287 Lakeside Drive                                 William J. McKean, Nev. Bar No. 6740
                                                         Reno, Nevada 89511                                  Post Office Box 1900
                                                   25    Attorneys for Plaintiffs                            Reno, NV 89505
                                                   26                                                        Attorneys for Defendants

                                                   27
                                                   28


                                                                                                        - 13 –
                                                                                  JOINT CASE MANAGEMENT REPORT INCLUDING
                                                                              STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER
                                                        Case 3:19-cv-00693-MMD-CLB Document 19 Filed 02/21/20 Page 14 of 14




                                                    1
                                                                                               ORDER
                                                    2
                                                    3
                                                    4          IT IS SO ORDERED.

                                                    5
                                                    6          Dated this _______ day of _____________________, 2020.

                                                    7
                                                    8                                           ___________________________________
                                                    9                                           UNITED STATES MAGISTRATE JUDGE
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
          (775) 284-1500 Fax (775) 703-5027




                                                   11
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13
                                                   14
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28


                                                                                                 - 14 –
                                                                              JOINT CASE MANAGEMENT REPORT INCLUDING
                                                                          STIPULATED DISCOVERY PLAN AND SCHEDULING ORDER
